DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 10/25/2021.  Claims 1-6, 9, and 11 are pending.  Claim 1 has been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9, and 11Kismarton, U.S. Patent Application Publication 2014/0070053 A1 (hereinafter called Kismarton), and further in view of Xi; et al., U.S. Patent Application Publication 2015/0151830 A1 (hereinafter called Xi).
Regarding claim 1, Kismarton teaches a wing segment (See e.g., FIG. 1A) for an aircraft (See e.g., ¶ [0016]), comprising:
a first skin element (See e.g., FIG. 1A element 126a) comprising a material having anisotropic material characteristics (See e.g., ¶ [0004], where unbalanced composite skin teaches a material having anisotropic material characteristics, Examiner notes that all composites are anisotropic);
a second skin element (See e.g., FIG. 1A element 126a) comprising a material having anisotropic material characteristics (See e.g., ¶ [0004], where unbalanced composite skin teaches a material having anisotropic material characteristics, Examiner notes that all composites are anisotropic);
a rib element (See e.g., FIG. 1A element 124) arranged between a leading edge (See e.g., FIG. 1A element 130) and a trailing edge (See e.g., FIG. 1A element 140) of the wing segment,
wherein the first skin element is attached to the rib element (See e.g., FIG. 1A elements 126a & 124) such that a shear deformation of the first skin element results in a twist of the wing segment with respect to a main extension direction of the wing segment (See e.g., FIG. 2);
wherein the second skin element (See e.g., FIG. 1A elements 126b) is attached to the rib element (See e.g., FIG. 1A elements 124) opposite to the first skin element (See e.g., FIG. 1A elements 126a);
wherein a torsion moment which twists the wing segment when loaded in bending is generated by the rib element restraining an opposing shearing motion of the first and second skin elements (See e.g., ¶ [0005]).
But, Kismarton does not teach a control unit to control a deformation of the first skin element to adjust the twist of the wing segment such that a predetermined twist of the wing 
However, Xi teaches a control unit (See e.g., FIG. 6 element C) to control a deformation of the first skin element to adjust the twist of the wing segment such that a predetermined twist of the wing segment is achievable (See e.g., FIG. 6 element C; ¶s [0119] & [0122], which teach the controller receive commands from a flight computer that computes optimal configurations for wings in the twist morphology 16, and, that since the wing morphs, the skin is made from a material that permits twist morphology 16);
wherein the control unit is configured for controlling the deformation of the first skin element by passively inducing a force into the first skin element (See e.g., FIG. 6 element C; ¶ [0119] & [0090], where the passive members responding to changes in the orientations of the ribs as a result of the activation of the active members, teaches the deformation of the first skin element by passively inducing a force into the first skin element);
wherein the control unit is configured for controlling the deformation of the first skin element by means of a stiffening element within the wing segment (See e.g., FIG. 6 element C; ¶ [0098]);
wherein the control unit is configured for introducing an additional load, acting substantially in a chord-wise direction, into the first skin element or into the second skin element (See e.g., FIG. 6 elements C; ¶ [0013], [0088], [0119]-[0120], [0045], & [0111], where, given that the flight computer provides parameter commands, based on the flight conditions, to the flight controller, to satisfy the output conditions provided from the flight computer, for configuring optimal wing morphologies, and that the active and passive members are load-bearing structures, appropriate load limits are analyzed for providing the optimal load-bearing parameters, therefore the references in their entirety teach the instant claim limitations); and
wherein the chord-wise direction is defined as the direction perpendicular to the main extension direction of the wing segment (See e.g., ¶ [0013]).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Xi and Kismarton before him, before the effective filing date of the claimed invention, to modify the wing segment for an aircraft of Xi to include a control unit to control a deformation of the first skin element to adjust the twist of the wing segment such that a predetermined twist of the wing segment is achievable; wherein the control unit is configured for controlling the deformation of the first skin element by passively inducing a force into the first skin element; wherein the control unit is configured for controlling the deformation of the first skin element by means of a stiffening element within the wing segment; wherein the control unit is configured for introducing an additional load, acting substantially in a chord-wise direction, into the first skin element or into the second skin element; and wherein the chord-wise direction is defined as the direction perpendicular to the main extension direction of the wing segment, as taught in the art of Xi. One would have been motivated to make such a combination to achieve the predictable result of providing for an aircraft with an improved aerodynamic profile that results in a more efficient aircraft that provides for a morphing wing that permits in-flight adjustment of the shape (See e.g., ¶ [0065]).
Regarding claim 4, Kismarton, as modified by Xi in the rejection of claim 1 herein above, further teaches the first skin element comprises a plurality of skin layers, each of the skin layers having a corresponding fiber direction (Kismarton ¶ [0005]).
Regarding claim 5, Kismarton, as modified by Xi in the rejection of claim 4 herein above, further teaches wherein the plurality of skin layers together forms the first skin element such that the main fiber direction of the first skin element is defined by the corresponding fiber direction which is present in the majority of skin layers (Kismarton See e.g., FIG. 6).
Regarding claim 6, Kismarton, as modified by Xi in the rejection of claim 4 herein above, further teaches wherein: a first number of skin layers of the plurality of skin layers has a first fiber direction (Kismarton See e.g., FIG. 6 element +α) and a second number of skin layers of the plurality of skin layers has a second fiber direction (Kismarton See e.g., FIG. 6 element -α);
an angle +θ between the first fiber direction and the main extension direction of the wing segment is between 0° and 90° (Kismarton See e.g., FIGS. 4 & 6; ¶ [0043]-[0044]);
an angle - θ between the second fiber direction and the main extension direction of the wing segment is between 0° and -90° (Kismarton See e.g., FIGS. 4 & 6; ¶ [0043]-[0044]); and
the second number of skin layers comprises more skin layers than the first number of skin layers (Kismarton See e.g., FIG. 6 element -α).
Regarding claim 9, Kismarton, as modified by Xi in the rejection of claim 1 herein above, further teaches wherein:
(Xi See e.g., FIG. 6 element C) comprises at least one stiffening element arranged at the rib element (Xi See e.g., FIG. 6 element 80; ¶ [0099]) such that a predetermined deformation of the rib element is generated to adjust the twist of the wing segment (Xi See e.g., FIGS. 1 & 3 element 16; ¶ [0077]); and/or
the control unit (Xi See e.g., FIG. 6 element C) comprises at least one actuation unit (Xi See e.g., FIG. 6 elements 88, 90, 92, 94; ¶ [0098]) to adjust a predetermined deformation of the rib element to adjust the twist of the wing segment (Xi See e.g., FIG. 6 elements 88, 90, 92, 94; ¶s [0098] & [0101]).
Regarding claim 11, Kismarton, as modified by Xi in the rejection of claim 1 herein above, further teaches an aircraft (Kismarton See e.g., ¶ [0016]) comprising:
a wing segment (Kismarton See e.g., FIG. 1A) according to Claim 1


Claims 2-3 is/are rejected under 35 USC § 103 as being unpatentable over Kismarton, and further in view of Xi, and further in view of Braun et al., U.S. Patent Application Publication 2017/0087778 A1 (hereinafter called Braun).
Regarding claim 2, Kismarton, as modified by Xi in the rejection of claim 1 herein above, further teaches the first skin element (Kismarton See e.g., FIG. 1A element 126a) comprising a material with a main fiber direction (Kismarton See e.g., ¶ [0032]).
But, neither Kismarton nor Xi expressly teaches a material with a main fiber direction, wherein stiffness of the first skin element in the main fiber direction is higher than stiffness of the skin element in a direction different to the main fiber direction.
(See e.g., FIG. 3A elements 304a, 304c; ¶ [0062]), wherein stiffness of the first skin element in the main fiber direction (See e.g. FIG. 3E element 330 and Examiner notes that the stiffness and the main fiber direction are the focus of this recitation) is higher than stiffness of the skin element in a direction different to the main fiber direction (See e.g. FIG. 3E element 332; ¶ [0062] and Examiner notes that the stiffness and the main fiber direction are the focus of this recitation).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Kismarton, Xi, and Braun before him, before the effective filing date of the claimed invention, to modify the combined invention of Kismarton and Xi with a material with a main fiber direction, wherein stiffness of the first skin element in the main fiber direction is higher than stiffness of the skin element in a direction different to the main fiber direction, as taught in the art of Braun. One would have been motivated to make such a combination to achieve the predictable result of, providing materials that are light weight and that have exceptional strength.
Regarding claim 3, Kismarton, as modified by Xi and Braun in the rejection of claim 2 hereinabove, further teaches wherein: the main fiber direction (Braun See e.g., FIG. 3A elements 304a, 304c; ¶ [0062]) of the first skin element (Kismarton See e.g., FIG. 1A element 126a) is angled with respect to the main extension direction of the wing segment (Kismarton See e.g., FIG. 2) such that the angle between the main fiber direction (Braun See e.g., FIG. 3A elements 304a, 304c; ¶ [0062]) of the first skin element and the main extension direction of the wing segment  is between 0° and 90° (Braun See e.g., FIG. 3A elements 304a, 304c; ¶ [0062]; Xi See e.g., FIGS. 1 & 3 elements 16, 22, 24, 26, & 36; ¶ [0072], where axis 36 teaches the main extension direction of the wing segment, and in this combination the angle is 0° as the main ); and/or the main fiber direction of the first skin element is angled with respect to the main extension direction of the wing segment such that the angle between the main fiber direction of the first skin element and the main extension direction of the wing segment is between 0° and -90°.

Response to Arguments
Applicant’s arguments filed 10/25/2021 have been fully considered but are moot due to the new ground of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to the claims, a response is considered necessary for the Applicant’s arguments, since the reference on record, Xi, will continue to be used to meet several of the claimed limitations.
On page 11 of the REMARKS, Applicant argues, “"In response, Applicant submits that these amendments place Claim 1 in condition for allowance for the following reasons. Xi disclose an anisotropic material. Furthermore, Xi does not disclose a deformation control of a skin element that is loaded in chord-wise direction. Xi appears to teach a change of orientation of the ribs (see FIG. 6). Therefore, Claim 1, as amended is patentable over Xi"  Examiner respectfully disagrees.  The control system in the prior art of Xi provides deformation control of the skin in all three axes, as evidenced by FIG. 1 that shows the three examples of wing movement, i.e., element 16 twist, element 18 sweep, and element 20 dihedral (bend).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's Campbell, Introduction to Composite Materials, 2010, ASM International, teaches “… composites are treated as anisotropic.” (See e.g., page 4 right-hand column line 12).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
12 January 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644